       Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 1 of 30




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

JENNIFER BENNICK,

           Plaintiff,                  CIVIL ACTION NO. 3:20-cv-00209

           v.                           (SAPORITO, M.J.)

ANDREW SAUL,
Commissioner of Social Security,

           Defendant.

                            MEMORANDUM

     This is an action brought under 42 U.S.C. §405(g), seeking judicial

review of the Commissioner of Social Security’s (“Commissioner”) final

decision denying Jennifer Bennick’s (“Bennick”) claim for disability

insurance benefits under Title II of the Social Security Act. The parties

have consented to the jurisdiction of the undersigned United States

Magistrate Judge pursuant to the provisions of 28 U.S.C. § 636(c) and

Rule 73 of the Federal Rules of Civil Procedure. (Doc. 10). For the reasons

stated herein, we will AFFIRM the decision of the Commissioner.

I.   Procedural Background

     Bennick is an adult individual born July 28, 1974. Bennick was

forty years old at the time of the alleged onset of disabilityApril 16,
       Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 2 of 30




2015. (Tr. 10).

     On January 9, 2017, Bennick protectively filed an application for

benefits under Title II of the Social Security Act alleging disability as of

April 16, 2015. In her application, Bennick alleged that the following

impairments prevent her from engaging in any work: rheumatoid

arthritis and Chiari malformation. (Tr. 117).

     Bennick’ s claim was initially denied on March 7, 2017. Thereafter,

she filed a timely request for an administrative hearing. Her request was

granted. Bennick appeared and testified in Wilkes-Barre, Pennsylvania,

on September 11, 2018, at a hearing before Administrative Law Judge

(“ALJ”) Timothy Wing.         Bennick was represented by Noah G.

Naparsteck, Esquire. In addition, impartial vocational expert (“VE”)

Michele Giorgio appeared at the hearing. (Tr. 52).

     On January 3, 2019, the ALJ denied Bennick’s application for

benefits in a written decision.    On March 11, 2019, Bennick sought

further review of her claims by the Appeals Council of the Office of

Disability Adjudication and Review, but her request was denied on

December 23, 2019. This makes the ALJ’s January 2019 decision the

final decision subject to judicial review by this Court.



                                    -2-
        Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 3 of 30




       Bennick timely filed a complaint in this Court on February 6, 2020.

(Doc. 1). In her complaint, Bennick alleges that the ALJ’s conclusions

and findings of fact are not supported by substantial evidence and are

contrary to law and regulation. In her claim, she requests relief as the

court deems just. (Doc. 1, at 3).

       On April 9, 2020, the Commissioner filed an answer, which

maintains that the ALJ’s decision was made in accordance with the law

and regulations. (Doc. 5, at 3).

       This matter has been fully briefed by the parties and is ripe for

decision. (Docs. 9, 11).

 I.    FACTUAL BACKGROUND

       At the time of the administrative hearing, Bennick was forty-four

years old and resided with her mother and twenty-one-year-old daughter

in Danville, Pennsylvania, which is in the Middle District of

Pennsylvania. (Tr. 58).

       Bennick has a high school education and an associates degree. (Tr.

58).    Bennick stated that she is able to vacuum, do laundry, walk the

dog, and cut the grass on a riding lawn mower. (Tr. 61). She stated that

she does drive locally, but when she travels with her mother to Maine



                                    -3-
       Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 4 of 30




once a year for vacation, her mother drives. She stated that she is able

to walk while on vacation, but no rock climbing.      She also stated that

she takes trips to Gettysburg and walks around. (Tr. 62-63). Bennick is

able to go out shopping with her mother, but her mother drives. (Tr. 64).

She is only comfortable driving locally; she stated that she gets confused

and disoriented and has trouble staying in her own lane when driving

any longer than 30 minutes. (Tr. 64-65). She stated that she does not go

out alone often or drive very long distances because she gets disoriented.

(Tr. 195). Bennick stated that she enjoys her garden. (Tr. 64).         She

volunteers at a dog shelter, 1-2 days a week. (Tr. 196). Bennick drives

alone to go to the kennel to volunteer. At the kennel she lets the dogs out

for recreation time, brushes and feeds them, and uses an electric power

washer to clean the kennels. She stated that she spends about 10 hours

a week at the kennel. (Tr. 65). She stated that she wears a brace on her

right hand when power washing the kennels and she wears a sling on it

at night when she sleeps. (Tr. 66). Bennick stated that she stopped

working on September 20, 2012, because of her condition. (Tr. 175). In

a January 2017 function report, Bennick stated that her Chiari

malformation causes confusion, comprehension problems, disorientation,



                                   -4-
       Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 5 of 30




neck pain, cognitive function impairment, speech difficulties at times,

and severe head pressure, which sometimes prevents her from sleeping.

She has had numerous joint reconstructions due to rheumatoid arthritis.

She has pain, swelling, deformations, aches, pain that wakes her up

during the night, and loss of strength. (Tr. 192-93). She stated that she

went to culinary school after high school, but cannot make anything from

memory--she has to read a recipe. (Tr. 194).      Her mom helps her with

her bank account because she cannot do math. (Tr. 195-96). She stated

that she had at one time exercised frequently, but she no longer exercises

because of the pain and the side effects of the medication. (Tr. 196). Since

her brain surgery, she stated that loud noises cause head pain and

pressure that lead to disorientation. (Tr. 197). She stated that she can

follow written instructions better than spoken instructions, because she

is able to review them. (Tr. 197).

II.   STANDARD OF REVIEW

      When reviewing the denial of disability benefits, the Court’s review

is limited to determining whether those findings are supported by

substantial evidence in the administrative record. See 42 U.S.C. § 405(g)

(sentence five); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200 (3d Cir.



                                     -5-
       Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 6 of 30




2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Pierce v. Underwood, 487

U.S. 552 (1988). Substantial evidence is less than a preponderance of the

evidence but more than a mere scintilla. Richardson v. Perales, 402 U.S.

389, 401 (1971). A single piece of evidence is not substantial evidence if

the ALJ ignores countervailing evidence or fails to resolve a conflict

created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). In an adequately developed factual record, substantial evidence

may be “something less than the weight of the evidence, and the

possibility of drawing two inconsistent conclusions from the evidence

does not prevent [the ALJ’s decision] from being supported by substantial

evidence.” Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966).

“In determining if the Commissioner’s decision is supported by

substantial evidence the court must scrutinize the record as a whole.”

Leslie v. Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003). The

question before the Court, therefore, is not whether the claimant is

disabled, but whether the Commissioner’s finding that he or she is not



                                   -6-
       Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 7 of 30




disabled is supported by substantial evidence and was reached based

upon a correct application of the relevant law. See Arnold v. Colvin, No.

3:12-CV-02417, 2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has

been held that an ALJ’s errors of law denote a lack of substantial

evidence.”) (alterations omitted); Burton v. Schweiker, 512 F. Supp. 913,

914 (W.D. Pa. 1981) (“The [Commissioner]’s determination as to the

status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that

the scope of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at

536 (“[T]he court has plenary review of all legal issues . . . .”).

      To receive disability benefits, a claimant must demonstrate an

“inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. § 404.1505(a). To satisfy this

requirement, a claimant must have a severe physical or mental




                                     -7-
       Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 8 of 30




impairment 1 that makes it impossible to do his or her previous work or

any other substantial gainful activity 2 that exists in the national

economy. 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. § 404.1505(a).

     The Commissioner follows a five-step sequential evaluation process

in determining whether a claimant is disabled under the Social Security

Act. 20 C.F.R. § 404.1520(a). Under this process, the Commissioner must

determine, in sequence: (1) whether the claimant is engaged in

substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the claimant’s impairment meets or equals a

listed impairment;3 (4) whether the claimant is able to do past relevant

work, considering his or her residual functional capacity (“RFC”); 4 and


1 A “physical or mental impairment” is an impairment resulting from
“anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. § 423(d)(3).
2 “Substantial gainful activity” is work that (1) involves performing

significant or productive physical or mental duties, and (2) is done (or
intended) for pay or profit. 20 C.F.R. § 404.1510.
3 An extensive list of impairments that warrant a finding of disability

based solely on medical criteria, without considering vocational criteria,
is set forth at 20 C.F.R., Part 404, Subpart P, Appendix 1.
4 “Residual functional capacity” is the most a claimant can do in a work

setting despite the physical and mental limitations of his or her
impairment(s) and any related symptoms (e.g., pain). 20 C.F.R.
§ 404.1545(a)(1). In assessing a claimant’s RFC, the Commissioner
                                                  (continued on next page)

                                   -8-
        Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 9 of 30




(5) whether the claimant is able to do any other work, considering his or

her RFC, age, education, and work experience. Id. The claimant bears

the    initial   burden   of   demonstrating   a   medically   determinable

impairment that prevents him or her from doing past relevant work. 42

U.S.C. § 423(d)(5); 20 C.F.R. § 404.1512; Mason, 994 F.2d at 1064. Once

the claimant has established at step four that he or she cannot do past

relevant work, the burden then shifts to the Commissioner at step five to

show that jobs exist in significant numbers in the national economy that

the claimant could perform consistent with his or her RFC, age,

education, and past work experience. 20 C.F.R. § 404.1512(f); Mason, 994

F.2d at 1064.

III.   DISCUSSION

       In his January 3, 2019, decision denying Bennick’s claim, the ALJ

evaluated Bennick’s application for benefits at each step of the sequential

process. At step one, the ALJ found that Bennick had not engaged in

substantial gainful activity during the period of April 16, 2015, through

her date of last insured of December 31, 2017. (Tr. 12). At step two, the




considers all medically determinable impairments, including those that
are not severe. Id. § 404.1545(a)(2).

                                     -9-
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 10 of 30




ALJ found the following impairments were medically determinable and

severe during the relevant period: rheumatoid arthritis, bilateral elbow

disorder including epicondylitis, and bilateral wrist disorder including

radial-ulnar joint disorder status post-surgery. (Tr. 12). At step three,

the ALJ found that Bennick did not have an impairment or combination

of impairments that met or medically equaled the severity of an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, during

the relevant period. (Tr. 13). Between steps three and four, the ALJ

assessed Bennick’s RFC.      After evaluating the relevant evidence of

record, the requirements of 20 C.F.R. § 404.1529, and the guidance of

Social Security Ruling 16-3p, the ALJ found that Bennick had the RFC

to perform light work as defined in 20 C.F.R. 404.1567(b), with the

following limitations:

           she is limited to occupations that require no more
           than occasional postural maneuvers, such as
           balancing, stooping, kneeling, crouching, and
           climbing ramps or stairs.         She must avoid
           occupations that require climbing on ladders,
           ropes, and scaffolds or crawling, and she is limited
           to occupations that require no more than
           occasional pushing and pulling with the upper
           extremities.     She must avoid concentrated
           prolonged exposure to fumes, odors, dusts, gases,
           chemical irritants, environments with poor
           ventilations, temperature extremes, excessive


                                  - 10 -
       Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 11 of 30




            noise, excessive vibration, extreme dampness, and
            humidity, and she is limited to occupations that do
            not require frequent exposure to dangerous
            machinery and unprotected heights.          She is
            limited to occupations requiring no more than
            simple, routine, and repetitive tasks, not
            performed      in    a    fast-paced     production
            environment, involving only simple, work-related
            decisions, and in general, relatively few workplace
            changes.

(Tr. 14).

       The ALJ’s conclusions at steps four and five of the sequential

evaluation process were based on his RFC assessment and the VE’s

testimony. At step four, the ALJ found that Bennick was unable to

perform her past relevant work as defined in 20 C.F.R. § 404.1565.

Bennick had past relevant work as a data entry clerk, legal secretary,

and staff sergeant for the U.S. Air Force. The requirements of Bennick’s

past relevant work exceeded the limitations of her current RFC. The ALJ

found that Bennick is unable to perform her past relevant work as

actually or generally performed. (Tr. 18).

      It is the claimant who bears the initial burden of proving the

existence of a disability. 42 U.S.C. § 423(d)(5); 20 C.F.R. § 404.1512; Rossi

v. Califano, 602 F.2d 55, 57 (3d Cir. 1979). Once the claimant has

established at step four that she cannot do any work she has done in the


                                   - 11 -
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 12 of 30




past because of her impairments, the burden shifts to the Commissioner

at step five to show that jobs exist in significant numbers in the national

economy which the claimant could perform consistent with her RFC, age,

education, and past work experience. Rossi, 602 F.2d at 57.

     The ALJ found that Bennick was forty years old at the time of her

alleged disability onset. Bennick’s age places her in a category of a

“younger person” under the Social Security Act whose age generally does

not affect her ability to adjust to other work. See 20 C.F.R. § 404.1563(c).

According to the testimony given by a vocational expert, a significant

number of jobs exist in the national economy for an individual of

Bennick’s age, education, work experience, and her RFC as determined

by the ALJ. (Tr. 20, 83). These jobs include: usher, DOT No. 344.677-014,

with 85,000 positions available nationally; service attendant, DOT No.

352.667-014, with 23,000 positions available nationally, and counter

clerk, DOT No. 299.357-018, with 101,000 positions available nationally.

Having found a significant number of jobs to which Bennick was capable

of making a successful adjustment, the ALJ concluded that Bennick was

therefore not disabled as of her alleged onset date of April 16, 2015,

through her date of last insured--December 31, 2017. (Tr. 20).



                                   - 12 -
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 13 of 30




      Bennick contends the ALJ erred as follows: (1) failure to find her

Chiari   malformation,    status    post    suboccipital   craniotomy   for

decompression of Chiari malformation, and migraine headaches were

severe impairments; (2) improper lay interpretation of the medical

evidence in formulating her RFC; (3) failure to adequately address her

physical impairments in the RFC; and (4) failure to consider her

testimony concerning the effect her medications have on her.

     a. The ALJ did not err when finding Bennick’s Chairi
        Malformation non-severe.

     Bennick contends that the ALJ erred in failing to find Bennick’s

Chiari   malformation,    status    post    suboccipital   craniotomy   for

decompression of Chiari malformation, and migraine headaches were

severe impairments.

     At step two of the five-step sequential evaluation process, the ALJ

must determine whether a claimant has a medically determinable

impairment or a combination of impairments that is severe. 20 C.F.R. §

404.1520(a). An impairment or combination of impairments is severe if it

significantly limits a claimant’s physical or mental ability to do basic

work activities. 20 C.F.R. § 404.1520(c). The ALJ must “consider an

individual’s symptoms and functional limitations to determine whether


                                   - 13 -
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 14 of 30




his or her impairment(s) is severe unless the objective medical evidence

alone established a severe medically determinable impairment or

combination of impairments.” Soc. Sec. Ruling 16-3 p, 2017 WL 518304,

at *11 (eff. Mar.28, 2016). The ALJ must “evaluate the intensity and

persistence of an individual’s symptoms such as pain and determine the

extent to which an individual’s symptoms limit his or her ability o

perform work-related activities.” Rescission of Social Security Rulings

96-3 and 96-4, 83 Fed. Reg. 27,816 (June 14, 2018).

     It is well-established that the ALJ—not treating or examining

physicians or state agency consultants—must make the ultimate

disability and RFC determinations. Chandler v. Comm’r of Soc. Sec., 667

F.3d 356, 361 (3d Cir. 2011). Further, where the ALJ’s decision in a social

security disability benefits case is explained in sufficient detail to allow

meaningful judicial review and the decision is supported by substantial

evidence, a claimed error may be deemed harmless. Richards, 223 F.

Supp. 3d at 304.

     Typically, any error in failing to find a severe impairment at step

two would be a “harmless error” if the ALJ continued with the analysis,

proceeding on to step three, as he did here. See Salles v. Comm’r of Soc.



                                   - 14 -
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 15 of 30




Sec., 229 Fed. App’x 140, 145 n.2 (3d Cir. 2007). Regardless, we find that

the ALJ did not err in failing to find Bennick’s Chiari malformation a

severe impairment.     The records confirm that Bennick had Chiari

posterior fossa decompressive surgery in October 2012, and she reported

only residual headaches as a symptom after surgery. (Tr. 564, 655).

     In finding Bennick’s Chiari malformation non-severe, the ALJ

carefully considered the medical record in its entirety including medical

records from Geisinger Medical Center that noted she has a history of

Arnold-Chiari malformation, but no focal neurologic deficits. (Tr. 568).

Records show that her gait was normal, and her strength was five out of

five. (Tr. 569). In March 2017, it was noted that Bennick had a history

of headaches. (Tr. 536).

     Bennick points out that Dr. Timmons opined that she was unable

to be gainfully employed, but when reviewing the records, the notes were

actually made by Dr. Timmons’s physician assistant, Kevin A. Hickman.

(Tr. 394). Because Bennick’s application for benefits was filed before

March 27, 2017, Hickman is not considered an acceptable medical source,

and thus his findings are not considered to be medical opinions under the

applicable regulations. See 20 C.F.R. § 404.1502(a)(8) (providing that



                                  - 15 -
         Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 16 of 30




licensed physician assistants are “acceptable medical sources” only for

claims filed after March 27, 2017); id. § 404.1527(a)(1) (defining “medical

opinions”).    Moreover, even if this comment had been noted by Dr.

Timmons or another acceptable medical source, it is an opinion on

disability, an issue expressly reserved to the Commissioner. See id. §

404.1527(d)(1); Dixon v. Comm’r of Soc. Sec., 183 Fed. App’x 248, 251 (3d

Cir. 2006) (“[o]pinions on disability are not medical opinions and are not

given any special significance.”).

     Additionally, Bennick points out that on August 14, 2017, she was

having motion sickness while watching videos and while in vehicles. (Tr.

655). The record shows that Bennick was given meclizine for the motion

sickness, and no further issues or treatment for the motion sickness are

noted.      (Tr. 656).     Bennick denied any weakness, paresthesias,

balance/coordination difficulties, or changes in vision/hearing. (Tr. 656).

A diagnostic brain MRI was ordered which revealed unremarkable

findings. (Tr. 664-665).

     At her administrative hearing in September 2018, Bennick testified

that she experienced incapacitating migraines occurring every 2 weeks,

but she also admitted that she was not taking a preventative medication



                                     - 16 -
       Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 17 of 30




or seeing a specialist at the time of the hearing. (Tr. 61). Bennick

testified that her migraines come about with increased activity and

stimuli. (Tr. 69). She also complained that her migraines come about

when she needs to process plenty of information. (Tr. 60-61). She stated

that the migraines last for 2-3 days before she can return to normal. (Tr.

69). She stated that, during a migraine, she is unable to do anything.

She uses black out curtains, an icepack on her head, and she sleeps. (Tr.

69).

       Bennick was seen by Christian Silvio Greco, D.O., for her

headaches on May 20, 2015. Bennick explained that headaches come on

slowly at times, and quickly at others. She described the headaches as a

stuffy feeling that lasts 2 to 10 days. At the time, sertralin decreased the

duration of her headaches from 5-10 days to 2 days. (Tr. 351). By a visit

on August 24, 2016, her headaches seemed to have resolved, and she

stated that, for the first time in years, she felt relief. (Tr. 254). In

September 2016, she told her primary care physician, Dr. Greco, that her

headaches were significantly reduced. She told Dr. Greco that she was

no longer having headaches on a daily basis, and she had experienced

only three headaches within a 15 day period prior to her visit. (Tr. 246).



                                   - 17 -
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 18 of 30




     When seen by Dr. Tolentino and Dr. Mahmood on January 2, 2018-

-after her date last insured--Dr. Tolentino noted that sertraline could

have contributed to her feeling of head fullness and perhaps brain fog.

An MRI from August 2017 was unrevealing. (Tr. 827). On January 16,

2018, Laurie Elizabeth Stoker, PA-C, noted that Bennick described

photophobia which is lessened by a dark room and ice bags on her head,

but the intensity was severe at times. (Tr. 883). PA Stoker recommended

and referred her for evaluation by neurology and head specialist Dr.

Nancy Kelley. (Tr. 884).

     The ALJ noted that Bennick’s own testimony showed that she was

capable of engaging in a wide variety of daily activities which were

inconsistent with her allegations of disabling symptoms and limitations.

(Tr. 16). The ALJ pointed out that Bennick was able to attend to her

personal hygiene with some difficulty and prepared her own meals. She

was able to do laundry, clean, garden, and weed. She could walk, drive,

shop, use a computer, go out to eat, and visit with others. (Tr. 13).

     Thus, we find that the ALJ’s severity finding was supported by

substantial evidence.




                                  - 18 -
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 19 of 30




     B.    The ALJ properly determined Bennick’s residual
           function capacity.

     Bennick argues that the ALJ improperly used lay interpretation of

the medical evidence in formulating Bennick’s RFC. Bennick argues that

the only medical opinion of record regarding Bennick’s mental ability to

perform work-related activities is from treating neurosurgeon, Dr.

Timmons. Dr. Timmons noted that Bennick was unable to multi-task,

and she needed redirection multiple times during the appointment.

Bennick argues that Dr. Timmons opined that she was unable to be

gainfully employed, but as noted earlier, that entry in the medical records

was made by a physician assistant, and thus it was a lay opinion on an

issue expressly reserved to the Commissioner. (Tr. 394).

     The ALJ did not rely on a consulting examining physician’s opinion.

Instead, he gave significant weight to the non-examining state agency

physician, Carl Bencoff, M.D., who opined that Bennick could lift or carry

twenty pounds occasionally and ten pounds frequently, and she could

stand or walk for about six hours in an eight-hour workday. Dr. Bencoff

opined that Bennick could occasionally climb ramps and stairs, and she

could never climb ladders, ropes, or scaffolds. She could occasionally

balance, stoop, kneel, crouch, and crawl, while avoiding concentrated


                                  - 19 -
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 20 of 30




exposure to hazards. (Tr. 120-21). Here, the ALJ gave this opinion

significant weight as he felt it is supported by a majority of the objective

medical evidence.

     In deciding what weight to accord competing medical opinions, the

ALJ is guided by factors outlined in 20 C.F.R. §404.1527(c). The opinion

of a treating source is afforded controlling weight when it is well-

supported by objective medical evidence that is consistent with

substantial evidence in the record. See 20 C.F.R. § 404.1527; Morales v.

Apfel, 225 F.3d 310, 316 (3d Cir. 2000). ALJs have the sole authority to

assign weight to medical opinions entered into the record. See Zirnsak v.

Colvin, 777 F.3d 607, 614 (3d Cir. 2014) (discussing how “the ALJ is free

to accept some medical evidence and reject other evidence, provided that

[the ALJ] provides an explanation for discrediting the rejected evidence”).

It is the duty of the ALJ to explain the rationale for the weight afforded.

Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999). The purpose of this

is to allow for meaningful judicial review. Burnett v. Comm’r Soc. Sec.

Admin., 220 F.3d 112, 119 (3d Cir. 2000).

     Where no medical opinion is entitled to controlling weight, the

Commissioner’s regulations direct the ALJ to consider the following



                                   - 20 -
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 21 of 30




factors, where applicable, in deciding the weight given to any non-

controlling medical opinion: the length of the treatment relationship and

frequency of examination; the nature and extent of the treatment

relationship; the extent to which the source presented relevant evidence

to support his or her medical opinion, and the extent to which the basis

for the source’s conclusions were explained; the extent to which the

source’s opinion is consistent with the record as a whole; whether the

source is a specialist; and any other factors brought to the ALJ’s

attention. 20 C.F.R. §404.1527(c).

     Furthermore, the ALJ’s articulation of the weight accorded to each

medical opinion must be accompanied by “a clear and satisfactory

explication of the basis on which it rests.” Cotter, 642 F.2d at 704. This

principle applies with particular force to the opinion of a treating

physician. See 20 C.F.R. §§ 404.1527(c)(2) (“We will always give good

reasons in our notice of determination or decision for the weight we give

your treating source’s opinion.”). “Where a conflict in the evidence exists,

the ALJ may choose whom to credit but ‘cannot reject evidence for no

reason or the wrong reason.’” Plummer, 186 F.3d at 429 (quoting Mason,

994 F.2d at 1066)); see also Morales v. Apfel, 225 F.3d 310, 317 (3d Cir.



                                   - 21 -
         Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 22 of 30




2000).

     To be a “medical opinion” entitled to “controlling weight” an opinion

must come from a “treating source,” it must be “well-supported by

medically acceptable clinical and laboratory diagnostic techniques,” and

it must be “not inconsistent with the other substantial evidence in your

case record.” 20 C.F.R. § 404.1527(a)(2), (c)(2); Soc. Sec. Ruling 96–

2p, 1996 WL 374188, at *2. Under the Social Security regulations, a

“treating source” is defined as         “an acceptable medical source who

provides you, or has provided you, with medical treatment or evaluation

and who has, or has had, an ongoing treatment relationship with you.” 20

C.F.R. § 404.1527(a)(2). As to what constitutes an “ongoing treatment

relationship,” the regulation states:

              Generally, we will consider that you have an
              ongoing treatment relationship with an acceptable
              medical source when the medical evidence
              establishes that you see, or have seen, the source
              with a frequency consistent with accepted medical
              practice for the type of treatment and/or
              evaluation required for your medical condition(s).
              We may consider an acceptable medical source
              who has treated or evaluated you only a few times
              or only after long intervals (e.g., twice a year) to be
              your treating source if the nature and frequency of
              the treatment or evaluation is typical for your
              condition(s).



                                      - 22 -
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 23 of 30




20 C.F.R. § 404.1527(a)(2).

     If not well-supported by medically acceptable clinical and

diagnostic techniques or inconsistent with other substantial evidence in

the case record, a treating source’s medical opinion is nevertheless

entitled to some deference. Soc. Sec. Ruling 96–2p, 1996 WL 374188, at

*4. Ordinarily, it will be afforded “great weight.” See id.; Morales v.

Apfel, 225 F.3d 310, 317 (3d Cir.2000). See generally 20 C.F.R. §

404.1527(c) (detailing factors considered in evaluating weight given to a

medical opinion).

     Under the Social Security regulations in effect at the time of the

ALJ’s decision in this case, however, “medical opinions” are defined as

“statements from acceptable medical sources that reflect judgments

about the nature and severity of your impairment(s), including your

symptoms, diagnosis and prognosis, what you can still do despite

impairment(s), and your physical or mental restrictions.” 20 C.F.R.

§ 404.1527(a)(1). Similarly, the regulations define a “treating source” as

an “acceptable medical source” who has provided the claimant with

“medical treatment or evaluation and who has, or has had, an ongoing

treatment relationship” with the claimant. Id. § 404.1527(a)(2). For



                                  - 23 -
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 24 of 30




claims filed before March 27, 2017, the regulations in turn define an

“acceptable medical source” as a “[l]icensed physician (medical or

osteopathic doctor),” a licensed or certified psychologist, a licensed

optometrist for visual impairments, a qualified speech-language

pathologist for language impairments, or a “[l]icensed podiatrist for

impairments of the . . . foot and ankle only.” Id. § 404.1502(a).

     It is the ALJ’s responsibility to evaluate opinion evidence as the

finder of fact, not a reviewing court. See id. § 404.1527; Chandler v.

Comm’r of Soc. Sec. 667 F.3d 356, 361 (3d Cir. 2009). The Third Circuit

Court of Appeals has long been concerned with ALJ opinions that fail

properly to consider, discuss, and weigh relevant medical evidence. See

Dobrowolsky v. Califano, 606 F.2d 403, 406-07 (3d Cir. 1979).

     Bennick contends that she has physical pain in her elbows, wrists,

back, and knees. She takes Humira shots, ibuprofen, and Flexeril for her

rheumatoid arthritis. (Tr. 72). She stated that the Flexeril “knocks her

out.” Bennick’s records show that her rheumatoid arthritis was stable

with treatment.     In February 2014, Dr. Olenginski noted that she

experienced wrist pain, but Humira provided her relief. (Tr. 835). In

October 2014, he noted that her rheumatoid arthritis was stable and



                                   - 24 -
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 25 of 30




without flare-ups. (Tr. 385). In November 2016, Joseph Kapcia, M.D.,

noted that Bennick had a history of rheumatoid arthritis that was well-

controlled. (Tr. 235). In August 2017, it was noted that Bennick had

chronic rheumatoid arthritis and a history of joint operations. Bennick

continued on Humira and was stable without significant joint pain or

erythema. (Tr. 661).

     Bennick argues that the ALJ did not sufficiently account for her

history of upper extremity surgeries, and that the only accommodation

made for that in the RFC was she would be limited to occupations that

require no more than occasional pushing and pulling with the upper

extremities.    The ALJ considered Bennick’s post-surgery wrist

examination findings. (Tr. 17-18). In June 2017, Bennick’s elbow and

wrist ranges of motion showed no crepitation or instability. (Tr. 17, 611).

Her strength was assessed at five out of five with sensations intact. (Id.).

Moreover, Bennick’s own testimony established that most of her daily

activities were not significantly impaired by her surgeries in that she

remained capable of mowing her lawn on a riding mower, caring for her

garden, and using a snowblower in the winter while wearing a right wrist

brace. (Tr. 61, 62, 64). Therefore, we find this assignment of error lacks



                                   - 25 -
         Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 26 of 30




merit.

     c. The ALJ’s credibility determination was supported by
        substantial evidence.

     The last contested issue here relates to whether the ALJ

erroneously found Bennick’s testimony about her impairments and side

effects of her medications to be not entirely credible. As a general matter,

a Court should “ordinarily defer to an ALJ’s credibility determination.”

Reefer v. Barnhart, 326 F.3d 376, 380 (3d Cir. 2003). As the factfinder,

the ALJ evaluates the credibility of witnesses. Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983). While “any statements of the individual

concerning his or her symptoms must be carefully considered, the ALJ is

not required to credit them.” Chandler v. Comm’r of Soc. Sec., 667 F.3d

356, 363 (3d. Cir. 2011). To assess a claimant’s credibility, the ALJ must

consider several factors, including the claimant’s daily activities, the

intensity of the symptoms, the treatment received, and other facts

concerning functional limitations and restrictions.” 20 C.F.R. §

404.1529(c)(3). The ALJ should reject claims of subjective complaints if

he or she does not find them credible. See Schaudek v. Comm’r of Soc.

Sec., 181 F.3d 429, 433 (3d Cir. 1999).

     In evaluating a claimant’s subjective complaints, the ALJ engages


                                     - 26 -
         Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 27 of 30




in a two-step process in which the ALJ determines whether the claimant

has an impairment that could reasonably cause the alleged symptoms,

and then evaluates the intensity and persistence of the claimant’s

symptoms, such as pain, and determines the extent to which the

claimant’s symptoms limit his or her ability to perform work-related

activities. See Soc. Sec. Ruling 163-p, 2017 WL 5180304 (eff. Mar. 28,

2016).

     In this situation, the ALJ concluded at step three that Bennick’s

“statements concerning the intensity, persistence, and limiting effects of

[her] symptoms are not entirely credible” because her alleged degree of

incapacity is not supported by the record evidence. (Tr. 13).

     The records show that Bennick had Chiari posterior fossa

decompressive surgery in October 2012, and she was only reporting

residual headaches as a symptom after surgery. (Tr. 564, 655).

     The ALJ considered the medical record in its entirety, including the

medical records from Geisinger Medical Center, which noted she has a

history of Arnold-Chiari malformation, but no focal neurologic deficits.

(Tr. 568). Records note that her gait was normal, and her strength was

five out of five. (Tr. 569). In March 2017, it was noted that Bennick had



                                     - 27 -
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 28 of 30




a history of headaches. (Tr. 536). The review of the various findings in

the record is direct evidence that the ALJ considered the entire case

record in determining the extent to which her symptoms limit her ability

to perform work, in accordance with Social Security Ruling 16-3p.

     Because the Court is constrained by a highly deferential standard

with regard to determinations in plaintiff’s credibility, and the ALJ

demonstrated that at step three he considered the entire record by

pointing to evidence that supports his finding that Bennick’s statements

on her symptoms are not entirely credible, we conclude that there was no

error in the ALJ’s determination in Bennick’s credibility.

     Accordingly, for the reasons stated above, we find that the ALJ’s

decision is supported by substantial evidence. Thus, the decision of the

Commissioner of Social Security shall be affirmed.




                                  - 28 -
      Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 29 of 30




An appropriate order follows.

                                s/Joseph F. Saporito, Jr.
                                JOSEPH F. SAPORITO, JR.
                                United States Magistrate Judge

Dated: March 31, 2021




                                  - 29 -
Case 3:20-cv-00209-JFS Document 13 Filed 03/31/21 Page 30 of 30
